Citation Nr: 1231230	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-26 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical and lumbar spine disabilities.  

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for onychomycosis.  

11.  Entitlement to service connection for obesity.

12.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The issues of service connection for a left knee disability, service connection for fibromyalgia, service connection for hypertension, service connection for allergic rhinitis, and service connection for sinusitis are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied service connection for a bilateral ankle disability, bilateral knee disability, and cervical and lumbar spine disabilities.

2.  The evidence received since the May 2004 rating decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability.  

3.  The evidence received since the May 2004 rating decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

4.  The evidence received since the May 2004 rating decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cervical and lumbar spine disabilities.  

5.  The evidence added to the record since the prior final denial of service connection for a left knee disorder and left ankle disorder consists of relevant service department records not previously considered.

6.  A current diagnosis of a left ankle disorder is not of record.

7.  Onychomycosis did not have its onset in active duty service and is not otherwise etiologically or causally related to active duty service.  

8.  A chronic disability manifested by obesity has not been shown.

9.  Sleep apnea did not have its onset in active duty service and is not otherwise causally or etiologically related to active duty service.  

CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final May 2004 rating decision is not new and material, and the claim for entitlement to service connection for a right ankle disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The evidence received subsequent to the final May 2004 rating decision is not new and material, and the claim for entitlement to service connection for a right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence received subsequent to the final May 2004 rating decision is not new and material, and the claim for entitlement to service connection for cervical and lumbar spine disabilities is not reopened.  §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).

5.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a left ankle disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).

6.  A left ankle disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Onychomycosis was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  A disability manifested by obesity was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's July 2004 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter did not provide the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Although the Veteran was sent a letter in April 2010 notifying him of these elements.  The Board acknowledges that the April 2010 letter was not sent prior to the initial adjudication of the claim in December 2005, the claim was readjudicated by the December 2010 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).   

The April 2010 letter also notified the Veteran of the requirements with respect to new and material evidence claims.  Notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim, such as, describes what is meant by new and material evidence under either the old or new standard; (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case. In the April 2010 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claims and what was necessary to establish entitlement to the claimed benefits.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the last final denial of his claims, as well as the need for such evidence in order to currently substantiate the claims.  Although the letter was sent after the initial adjudication of the claims in December 2005, the claims were readjudicated by the December 2010 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  See Prickett, 20 Vet. App. at 377-378.  


In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA provided the Veteran with a VA examination to determine the nature and etiology of his obesity.  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not find a metabolic abnormality to account for the obesity and since obesity is not considered a "disability" for the purposes of VA regulations, a medical opinion as to its etiology is not required.  

The Veteran has not been afforded a VA examination in connection with his claims for service connection for a left ankle disorder, service connection for onychomycosis, and service connection for sleep apnea.  First, with respect to the left ankle disorder, there is no evidence of a current diagnosis related to the Veteran's left ankle pain.  In fact, the only post-service diagnosis related to the Veteran's ankle pain is that of fibromyalgia which is a separate issue on appeal.  Therefore, a VA examination is not required.  With respect to onychomycosis and sleep apnea, the service treatment records are absent for any notations or documentation related to these disorders.  The Veteran has not provided any statements with specificity as to any symptoms experienced during active service.  Therefore, VA examinations are not required.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

In addition, the Veteran was not provided VA examinations with respect to his claims to reopen the issues of entitlement to service connection for a right ankle disorder, right knee disability, and cervical and lumbar spine disabilities.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c) (4) (iii).  In this case, the evidence submitted to reopen the May 2004 decision by itself, or when considered with the previous evidence of record, does not relate to an unestablished
fact necessary to substantiate the claims of entitlement to service connection for a right ankle disability, service connection for a right knee disability, and service connection for cervical and lumbar spine disabilities, and does not raise a reasonable possibility of substantiating the claims, even with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010)  (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).  Accordingly, medical examinations are not required.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Ankle Disorder

The Veteran contends that he is entitled to service connection for a right ankle disability.  The RO originally denied service connection for a bilateral ankle disability in a rating decision dated in September 2003.  The RO acknowledged complaints of ankle pain in active service; however, a VA examination did not reveal a disability of the right ankle.  The Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  In a May 2004 rating decision, the RO again denied service connection for a right ankle disability.  The RO reopened the Veteran's claim and noted the Veteran's history of recurrent sprained ankles prior to active service; however, there was no diagnosis for the right ankle provided.  Again, the Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  Id. 

In May 2004, the Veteran did not express disagreement with the May 2004 rating decision, but sought instead to reopen this claim.  In a December 2005 rating decision, the RO denied reopening the Veteran's claim.   

Although the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a right ankle disability, RO decisions are not binding on the Board.  The Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the May 2004 RO rating decision is the last final disallowance, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a right ankle disability should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The evidence of record at the time of the May 2004 rating decision consisted of service treatment records, private treatment records, VA examination reports, and VA treatment records.  The service treatment records show that the Veteran complained of right ankle pain during service.  The private treatment records showed that the Veteran experienced several ankle sprains prior to entrance to active service.  In addition, the VA treatment records contained complaints of chronic right ankle pain since discharge from active service; however, no diagnosis was provided, aside from fibromyalgia which is a separate issue on appeal.   

The evidence submitted subsequent to May 2004 includes the Veteran's statements and testimony at a hearing before the RO, VA treatment records, private treatment records, and VA examination reports.  

First, additional service treatment records were received by the RO following the May 2004 rating decision.  However, reconsideration of this claim is not appropriate as the service treatment records are not relevant as they do not mention the right ankle.  Therefore, reconsideration this issue is not appropriate.  See 38 C.F.R. § 3.156(c).

The VA treatment records show continued assessments of chronic ankle pain.  However, these records are essentially repetitive of the VA treatment records before the RO at the time of the May 2004 rating decision and do not provide a diagnosis of a chronic right ankle disorder.  Indeed, the only assessment related to the ankle pain is that of fibromyalgia, which is a separate issue on appeal.  Specifically, the October 2007 VA examination report includes an assessment of fibromyalgia related to spine, knee, and ankle pain.  Therefore, the Board finds that although the VA treatment records are "new," they are not "material" as they do not relate to any element to establish service connection that was missing at the time of the prior rating decision.  

The private treatment records are also not considered to be "new" and "material" evidence.  In fact, the same private treatment records were before the RO at the time of the prior final decision and do not reveal a diagnosed right ankle disability.  

The Veteran testified before the RO in February 2007.  The Veteran stated that he had chronic pain in his ankles during active service and that he was treated with Motrin and light duty.  He then discussed his diagnosis of fibromyalgia in 2003.  The Veteran's testimony is "new" as it was not before the RO at the time of the last final rating decision.  However, the Veteran's testimony is not "material."  While the Veteran reported that he had chronic pain during active service, the RO considered his reports of chronic pain during active service at the time of the last final rating decision.  The Veteran's statements are not considered competent evidence to establish a diagnosis of a chronic right ankle disability.  

After reviewing the evidence added to the record since the last final prior denial in May 2004, by itself and with consideration of the evidence previously of record, the Board finds that the newly received evidence is not new and material.  It is not material in that it does not raise a reasonable possibility of substantiating the claim, as it does not suggest that the Veteran has a currently diagnosed chronic right ankle disorder.  In this respect, the Veteran has reported chronic pain, but this was of record at the time of the prior rating decision.  Therefore, as none of the additional evidence shows that the Veteran has a current chronic right ankle disorder, the evidence received since the May 2004 rating decision is not new and material.

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Knee Disorder

The Veteran contends that he is entitled to service connection for a right knee disorder.  The RO originally denied service connection for a right knee disorder in a rating decision dated in September 2003.  Although the Veteran complained of knee pain in service; the VA examination did not reveal any disorder of the knees.  The Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  In a May 2004 rating decision, the RO again denied service connection for a right knee disorder.  The RO reopened the Veteran's claim and noted the Veteran's history of recurrent knee pain prior to active service; however, there was no diagnosis for the right knee provided.  Again, the Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Thus, the decision is final.  

The Veteran did not express disagreement with the May 2004 rating decision, but instead sought to reopen his claim in May 2004.  In a December 2005 rating decision, the RO denied reopening the Veteran's claim.   

The evidence of record at the time of the May 2004 rating decision consisted of service treatment records, private treatment records, VA examination reports, and VA treatment records.  The service treatment records show that the Veteran complained of right knee pain during service.  The private treatment records showed that the Veteran experienced knee pain prior to entrance to active service.  In addition, the VA treatment records contained complaints of chronic right knee pain since discharge from active service and a notation of bilateral patella tracking; however, no diagnosis was provided, aside from fibromyalgia which is a separate issue on appeal.   

The evidence submitted subsequent to May 2004 includes the Veteran's statements and testimony at a hearing before the RO, VA treatment records, private treatment records, and VA examination reports.  

Again, the Board acknowledges that additional service treatment records were received by the RO following the May 2004 rating decision.  However, reconsideration of the claim is not appropriate as the service treatment records do not mention the right knee.  Therefore, reconsideration is not appropriate.  See 38 C.F.R. § 3.156(c).

The VA treatment records show continued assessments of chronic knee pain.  However, these records are essentially repetitive of the VA treatment records before the RO at the time of the May 2004 rating decision and do not provide a diagnosis of a chronic right knee disorder.  Indeed, the only assessment related to the knee pain is that of fibromyalgia, which is a separate issue on appeal.  Specifically, the October 2007 VA examination report includes an assessment of fibromyalgia related to spine, knee, and ankle pain.  Therefore, the Board finds that although the VA treatment records are "new," they are not "material" as they do not relate to any element to establish service connection that was missing at the time of the prior rating decision.  

The private treatment records are also not considered to be "new" and "material" evidence.  In fact, the same private treatment records were before the RO at the time of the prior final decision and do not reveal a diagnosed right knee disability.  

The Veteran testified before the RO in February 2007.  The Veteran stated that he had chronic pain in his knees during active service and that he was treated with Motrin and light duty.  He then discussed his diagnosis of fibromyalgia in 2003.  The Veteran's testimony is "new" as it was not before the RO at the time of the last final rating decision.  However, the Veteran's testimony is not "material."  While the Veteran reported that he had chronic knee pain during active service, the RO considered his reports of chronic knee pain during active service at the time of the last final rating decision.  The Veteran's statements are not considered competent evidence to establish a diagnosis of a chronic right knee disability.  

After reviewing the evidence added to the record since the last final prior denial in May 2004, by itself and with consideration of the evidence previously of record, the Board finds that the newly received evidence is not new and material.  It is not material in that it does not raise a reasonable possibility of substantiating the claim, as it does not suggest that the Veteran has a currently diagnosed chronic right knee disorder.  In this respect, the Veteran has reported chronic pain, but this was of record at the time of the prior rating decision.  Therefore, as none of the additional evidence shows that the Veteran has a current chronic right knee disorder, the evidence received since the May 2004 rating decision is not new and material.

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni, 5 Vet. App. at 467.

Cervical And Lumbar Spine Disorders  

The Veteran contends that he is entitled to service connection for cervical and lumbar disorders.  The RO originally denied service connection for cervical and lumbar disorders in a rating decision dated in September 2003.  Although the Veteran complained of knee pain in service; the VA examination did not reveal any disorder of the knees.  The Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  In a May 2004 rating decision, the RO again denied service connection for cervical and lumbar spine disorders.  The RO reopened the Veteran's claim and noted the Veteran's lumbar and cervical spine; however, no diagnoses for a spine disorder were provided.  Again, the Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105.

The Veteran did not express disagreement with the May 2004 rating decision, but instead sought to reopen his claim in May 2004.  In a December 2005 rating decision, the RO denied reopening the Veteran's claim.   

The evidence of record at the time of the May 2004 rating decision consisted of service treatment records, private treatment records, VA examination reports, and VA treatment records.  The service treatment records show that the Veteran complained of neck and back pain during service.  The private treatment records showed that the Veteran experienced back pain prior to entrance to active duty service.  In addition, the VA treatment records contained complaints of chronic back and neck pain since discharge from active service; however, no diagnosis was provided, aside from fibromyalgia which is a separate issue on appeal.   

The evidence submitted subsequent to May 2004 includes the Veteran's statements and testimony at a hearing before the RO, VA treatment records, private treatment records, and VA examination reports.  

Again, the Board acknowledges that additional service treatment records were received by the RO following the May 2004 rating decision.  However, reconsideration of the claim is not appropriate as the service treatment records do not mention the lumbar and cervical spine.  Therefore, reconsideration is not appropriate.  See 38 C.F.R. § 3.156(c).

The VA treatment records show continued assessments of chronic pain.  However, these records are essentially repetitive of the VA treatment records before the RO at the time of the May 2004 rating decision and do not provide a diagnosis of a chronic lumbar and cervical spine disorder.  Indeed, the only assessment related to spine pain is that of fibromyalgia, which is a separate issue on appeal.  Specifically, the October 2007 VA examination report includes an assessment of fibromyalgia related to spine, knee, and ankle pain.  Therefore, the Board finds that although the VA treatment records are "new," they are not "material" as they do not relate to any element to establish service connection that was missing at the time of the prior rating decision.  

The private treatment records are also not considered to be "new" and "material" evidence.  In fact, the same private treatment records were before the RO at the time of the prior final decision and do not reveal a diagnosed cervical and lumbar spine disorder.  

The Veteran testified before the RO in February 2007.  The Veteran stated that he had chronic pain in his spine during active service and that he was treated with Motrin and light duty.  He then discussed his diagnosis of fibromyalgia in 2003.  The Veteran's testimony is "new" as it was not before the RO at the time of the last final rating decision.  However, the Veteran's testimony is not "material."  While the Veteran reported that he had chronic pain in service, the RO considered his reports of chronic pain in service at the time of the last final rating decision.  The Veteran's statements are not considered competent evidence to establish a diagnosis of a chronic neck or back disorder.  He discussed his diagnosis of fibromyalgia related to his chronic pain, but this is a separate issue on appeal and is not considered with respect to the issue of whether he has a diagnosed cervical and/or lumbar spine disorder.  

After reviewing the evidence added to the record since the last final prior denial in May 2004, by itself and with consideration of the evidence previously of record, the Board finds that the newly received evidence is not new and material.  It is not material in that it does not raise a reasonable possibility of substantiating the claim, as it does not suggest that the Veteran has a currently diagnosed chronic cervical and lumbar spine disorder.  In this respect, the Veteran has reported chronic pain, but this was of record at the time of the prior rating decision.  Therefore, as none of the additional evidence shows that the Veteran has a current chronic cervical or lumbar spine disorder, the evidence received since the May 2004 rating decision is not new and material.

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni, 5 Vet. App. at 467.


Left Knee Disorder

The RO originally denied service connection for a left knee disorder in a rating decision dated in September 2003.  The RO acknowledged complaints of pain in active service; however, the VA examination did not reveal a chronic left knee disorder.  The Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  In a May 2004 rating decision, the RO again denied service connection for a left knee disorder.  The RO reopened the Veteran's claim and noted the Veteran's complaints of pain; however, no diagnosis was provided.  Again, the Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.

As noted above, in order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

However, as noted above, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional relevant evidence associated with the claims file since the prior denial of service connection for a left knee disorder includes official service treatment records obtained by the RO.  At the time of the prior final denial, the RO did not receive the complete service treatment records.  In connection with the appeal, service treatment records were received including notations related to treatment for the left knee.  Accordingly, reconsideration of the claim for service consideration for a left knee is warranted.  38 C.F.R. § 3.156(c).  

Left Ankle Disorder

The RO originally denied service connection for a left ankle disorder in a rating decision dated in September 2003.  The RO acknowledged complaints of pain in active service; however, the VA examination did not reveal any disability.  The Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  In a May 2004 rating decision, the RO again denied service connection for a left ankle disorder.  The RO reopened the Veteran's claim and noted the Veteran's complaints of pain; however, no diagnosis was provided.  Again, the Veteran was notified of the decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the decision is final.  Id. 

As noted above, in order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  However, in this case, additional relevant evidence associated with the claims file since the prior denial of service connection for a left ankle disorder includes official service treatment records obtained by the RO.  It appears that at the time of the prior final denial, the RO did not receive the complete service treatment records.  In connection with the appeal, service treatment records were received including notations related to treatment for the left ankle.  Accordingly, reconsideration of the claim for service consideration for a left knee is warranted.  38 C.F.R. § 3.156(c). 

Here, the Board concludes that the Veteran is not entitled to service connection for a left ankle disorder.  There is no evidence of a current left ankle disorder.  The medical evidence shows that the Veteran has reported chronic left ankle pain.  Indeed, in the 1990s, there is some evidence of sprains of the left ankle.  The service treatment records also show complaints of ankle pain.  

However, since discharge from active service, the only diagnosis with respect to ankle pain is fibromyalgia, which is a separate issue on appeal.  In fact, the September 2003 VA examiner noted the Veteran's complaints of pain, but stated that the x-rays were normal.  Furthermore, the October 2007 VA examiner examined the Veteran, noted the complaints of ankle pain, but only included an assessment of fibromyalgia.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pains alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran's statements are competent evidence as to the pain he experiences, they are not competent evidence to provide a diagnosis with respect to whether he has a separately diagnosed disability related to the left ankle as opposed to the diagnosis of fibromyalgia.  As noted above, the post-service treatment records only reveal diagnoses of fibromyalgia.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for service connection for a left ankle disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Onychomycosis

The service treatment records are completely negative for infections or lesions of the feet, and for any diagnosis of onychomycosis.  The Veteran was assessed with tinea; however, this was not related to his feet.  Post-service treatment records show several assessments of onychomycosis.  The April 2008 VA treatment record shows an assessment of onychomycosis of the left toe.  The March 2006 VA treatment record reveals an assessment of right great toe with fungal infection.  

In this case, the Veteran has only provided general statements requesting service connection for onychomycosis and has not provided any statements regarding any inservice symptoms related to onychomycosis.  Further, the Veteran has not made any statements with respect to continuity of symptomatology.  Thus, entitlement to service connection for onychomycosis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for onychomycosis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for onychomycosis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303.

Obesity

The service treatment records show that the Veteran was noted several times as being slightly obese.  The post-service treatment records reveal that the Veteran has gained more than 100 pounds since his discharge from active service.  

However, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2011).  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a disability manifested by chronic obesity is not shown by the evidence of record.  Indeed, the October 2008 VA examination report noted that there was no metabolic abnormality to account for the Veteran's weight gain.  

Without a disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As there is no medical evidence that the Veteran has a disability manifested by obesity, and because obesity is not a disease or disability for which service connection may be granted, service connection for obesity is not warranted.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for obesity is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

Sleep Apnea

The service treatment records are absent for any notations or documentation related to sleep apnea.  In one record, the Veteran noted that he had trouble sleeping; however, this was due to nasal congestion, and diarrhea.    
The post service treatment records show that the Veteran was diagnosed with borderline obstructive sleep apnea in 2009, several years after the Veteran's discharge from active service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, there is no medical evidence relating the Veteran's sleep apnea to active duty service.  

In this case, the Veteran has only provided general statements requesting service connection for sleep apnea and has not provided any statements regarding any inservice symptoms of sleep apnea.  He simply listed a date during active service as to when his disability began.  In addition, the Veteran's statements are not competent evidence to provide an opinion related to the etiology of his sleep apnea.  Sleep apnea is not the type of medical condition that can be causally related to an event, injury or disease in military service without medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. (2007). 

Furthermore, the Veteran has not made any statements with respect to continuity of symptomatology.  Thus, entitlement to service connection for sleep apnea based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea and therefore, the benefit of the doubt provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for sleep apnea is not warranted.  


ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a right ankle disorder is denied.  

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for a right knee disorder is denied.  

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for cervical and lumbar spine disorders is denied.  

Reconsideration of the Veteran's original claim of entitlement to service connection for a left knee is granted.

Reconsideration of the Veteran's original claim of entitlement to service connection for a left ankle disorder is granted.

Service connection for a left ankle disorder is denied.

Service connection for onychomycosis is denied.

Service connection for obesity is denied.

Service connection for sleep apnea is denied.  


REMAND

The Board finds that a VA examination must be provided with respect to the claim for service connection for a left knee disorder.  The record shows that a diagnosis of fibromyalgia with respect to his complaints of chronic neck and back pain, knee pain, and ankle pain.  However, the VA treatment records also show that the Veteran has been assessed with instability of the left knee.  In addition, the record reveals that the Veteran complained of left knee pain during active service.  The May 2002 service treatment record noted that the Veteran had left knee pain with no history of trauma.  Private treatment records dated prior to the Veteran's period of active service show that the Veteran was assessed with dislocation of the left patella.  In fact, the December 2007 VA treatment record noted that the Veteran had been having problems with his left knee and that it dislocated when he was younger.  The enlistment report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal.

In this case, the Veteran was afforded a VA examination in October 2007 with respect to his complaints of chronic pain.  The assessment was fibromyalgia.  However, the examiner did not address the reported instability of the left knee and whether this constitutes a disability.  Furthermore, while the examiner commented on the pre-service knee problems, the examiner did not provide an opinion as to whether the Veteran had a preexisting disability and, if so, whether the disability was permanently aggravated by active service.  As such, an additional medical opinion is needed in order to resolve the issue of etiology.  

The Board also finds that a new medical opinion must be provided with respect to the claim for service connection for fibromyalgia.  The VA treatment records show that the Veteran complained of chronic pain in his spine, ankles, and knees since 2003 and fibromyalgia has been diagnosed.  The Veteran was first afforded a VA examination in September 2003 with respect to his complaints of general pain in his knees, ankles, low back pain, and neck pain.  The Veteran denied experiencing any low back pain prior to active service and stated that he had neck pain when he was 16, which improved and then had neck pain six months after boot camp.  He denied any problems with his left ankle prior to being in the military.  The x-rays of the ankles, knees, cervical spine, and lumbar spine were all normal.  The assessment was chronic pain of the cervical spine, without sufficient clinical or radiographical evidence to make a more definitive diagnosis; chronic pain of the lumbar spine, without sufficient clinical or radiographical evidence to make a more definitive diagnosis; bilateral knee pain, without sufficient clinical or radiographical evidence to make a more definitive diagnosis; and bilateral ankle pain, without sufficient clinical or radiographical evidence to make a more definitive diagnosis.  The examiner opined that it was "more likely than not" that the Veteran's cervical pain, lumbar pain, bilateral knee pain, and bilateral ankle pain were causally related to the Veteran's military duty as the Veteran's pain began while in the United States Marines.  The examiner also noted that a diagnosis of major depressive disorder was of record and that depressed patients may have somatization whereby they have pain in various parts of their body due to depression.  

Following the examination, private treatment records were submitted which revealed evidence of complaints of knee pain, ankle pain, and back pain prior to active service, thereby rendering the examiner's opinion less probative as the pain may have began prior to active service.  The Veteran was provided another VA examination in October 2007.  The examiner noted that the Veteran made inconsistent statements regarding the onset of his symptoms.  The examiner noted that the Veteran stated his symptoms began one week after beginning boot camp.  However, it was noted that he told his primary care physician in May 2003 that his symptoms began one year into the service.  In addition, the examiner discussed that the Veteran denied history of back or neck injuries, yet the records indicated a back and neck injury while in the service and problems with back pain since high school.  Taking all of this into consideration, the examiner explained that review of the service treatment records did not indicate any symptoms or examination features consistent with fibromyalgia.  The examiner stated that the Veteran had injuries leading to his symptoms of neck or back pain as well as ankle sprains and has had problems with back pain and ankle and knee injuries since the 1990s before he even entered the service.  The examiner opined that his back pain likely results from or is exacerbated by his postural and weight issues.  Therefore, it was "less likely as not" that the fibromyalgia was due to any incident or exposure incurred while in the service.  While the examiner commented on the preexisting pain prior to active service, the examiner did not provide an opinion as to whether the fibromyalgia existed prior to active service and, if so, whether it was aggravated by active service.  Therefore, a new medical opinion is required prior to adjudication of the claim.  

With respect to the issue of service connection for hypertension, the Board finds that a new VA examination must be provided.  The record shows that the Veteran was afforded a VA examination in October 2008.  The examiner reviewed the claims file.  The examiner commented that the Veteran appeared to have stress induced hypertension.  After examination of the records and the Veteran including similar cases remarked in Cecil's and Harrison's textbooks of Medicine and texts on cardiology, cardiopulmonary medicine, the examiner opined that it would be resorting to mere speculation as to the involvement or relationship of the Veteran's condition of hypertension due to disease or injury while in military service.  However, the evidence shows that  service connection for anxiety disorder and depressive disorder have been granted.  As the examiner opined that the Veteran's hypertension is stress-induced, there is a question as to whether the hypertension may be related to the service-connected anxiety disorder and depressive disorder.  However, the examiner did not address whether the Veteran's hypertension is proximately caused or aggravated by his service-connected disorder.  Therefore, the Veteran must be afforded a VA examination that addresses the etiology of his hypertension.  

The Veteran requests service connection for allergic rhinitis and sinusitis.  The service treatment records are absent for any diagnoses of allergic rhinitis and sinusitis.  The June 2002 service treatment record noted strep pharyngitis; however, there were no chronic complaints related to sinusitis and/or allergic rhinitis.  The Veteran was afforded a VA examination in October 2007.  The claims file was reviewed.  The examiner noted that the Veteran reported having allergic rhinitis since childhood.  He also reported that he had problems with seasonal allergies since he was a child and was treated with over the counter medications.  The Veteran stated that his allergies had become worse since he got back from active duty service in October 2002.  The diagnoses were allergic rhinitis and allergic sinusitis.  However, the examiner noted inconsistencies in the record.  Specifically, the examiner noted that the private treatment records from the 1990s, prior to active duty service, indicated that the Veteran was taking Tavist twice a month.  With regard to the allergic rhinitis, there were no indications in the service treatment records that he was seen for allergic rhinitis while in the service.  Again, the examiner noted that the Veteran was on antihistamines various times during the year in the records from the 1990s and the current issues of allergic rhinitis and sinusitis was not due to any illness incurred while in the service.  Here, the Board finds that another medical opinion must be provided.  Although the examiner noted preservice indications of sinusitis and allergic rhinitis, the Veteran was presumed sound upon entry to active service.  Therefore, the examiner must provide an opinion as to whether the allergic rhinitis and sinusitis preexisted service and, if so, whether the disorders were aggravated.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any left knee disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner provide an opinion as to whether any currently diagnosed left knee disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then provide an opinion as to whether a pre-existing left knee disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  In providing these opinions, the examiner must not use language of estimative probability, such as "it is as least as likely or not" or "it is less likely than not," that are commonly used in VA examination reports.  If any current left knee disorder is found not to have pre-existed military service, the examiner must provide an opinion as to whether any currently diagnosed left knee disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any fibromyalgia found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether any currently diagnosed fibromyalgia pre-existed military service.  If fibromyalgia is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then provide an opinion as to whether fibromyalgia was permanently aggravated beyond its natural progression during the Veteran's military service.  In stating this opinion, the examiner must not use language of estimative probability, such as "it is as least as likely or not" or "it is less likely than not," that are commonly used in VA examination reports.  If any current fibromyalgia is found not to have pre-existed military service, the examiner must provide an opinion as to whether the currently diagnosed fibromyalgia is related to the Veteran's military service.  The examiner must also provide an opinion as to whether any diagnosed fibromyalgia is due to or aggravated by any service-connected disorder.  The examiner must specifically address the prior VA examination reports and the VA examiner's opinion that the Veteran's complaints of pain could be somatization related to his service-connected depressive disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examinations to determine whether any hypertension found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed hypertension is related to the Veteran's active service.  The examiner must also provide an opinion as to whether any diagnosed hypertension is due to or aggravated by any service-connected disorder.  The examiner must specifically address the prior VA examination reports and the VA examiner's opinion that the Veteran's hypertension is stress-induced.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examinations to determine whether any sinusitis and allergic rhinitis found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether any currently diagnosed allergic rhinitis and sinusitis pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then provide an opinion as to whether the disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  In stating this opinion, the examiner must not use language of estimative probability, such as "it is as least as likely or not" or "it is less likely than not," that are commonly used in VA examination reports.  If any current sinusitis and/or allergic rhinitis found is determined not to have pre-existed military service, the examiner must state whether the currently diagnosed sinusitis and/or allergic rhinitis is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


